    Case 4:19-cv-00300-RH-MJF Document 421-1 Filed 05/26/20 Page 1 of 1




                   REQUEST FOR AN ADVISORY OPINION

      To the State of Florida Division of Elections:

      I may have been convicted of one or more felonies. I request an advisory
opinion on whether I owe a fine or restitution that makes me ineligible to vote.

      [CHECK ALL THAY APPLY]

      ___   I request a statement of the amount of any fine or restitution that must
            be paid to make me eligible to vote and an explanation of how the
            amount was calculated.

      ___   I believe I am unable to pay the required amount.

      ___   I am submitting a financial declaration. (This is not required but may
            assist the Division of Elections in processing the request for an
            advisory opinion.)


      [PROVIDE AT LEAST ONE OF THE FOLLOWING]

      My street address is:

      My email address is:

      [PROVIDE THE FOLLOWING ONLY IF YOU CHOOSE]

      My telephone number is:
